Citation Nr: 1219478	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea as secondary to sinusitis and septal deviation.

2.  Entitlement to service connection for sleep apnea as secondary to sinusitis and septal deviation.

3.  Entitlement to an increased disability rating for service-connected sinusitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Reno, Nevada.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Despite a determination by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for sleep apnea, as will be discussed below, the Board has determined that new and material evidence has been received, and the claim is reopened.  As discussed below, the Board has also found that the evidence is sufficient to establish service connection for this disability.

With regard to the Veteran's increased rating claim for sinusitis, the Board notes that the March 2009 RO decision appealed herein denied the Veteran's claim for a rating in excess of 10 percent disabling.  Subsequently, an August 2010 RO decision granted a higher, 30 percent rating for the Veteran's sinusitis, effective June 12, 2008 (the date of his claim).  As this grant did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2003, an unappealed RO decision denied the Veteran's claim for service connection for sleep apnea.

2.  Evidence received since the August 2003 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea as secondary to sinusitis and septal deviation.

3.  The Veteran's sleep apnea is shown by a preponderance of the evidence of record to have been aggravated by his service-connected sinusitis and septal deviation.

4.  The Veteran's sinusitis is not manifested by radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis disability is inadequate.


CONCLUSIONS OF LAW

1.  The unappealed August 2003 RO decision that denied the Veteran's claim of service connection for sleep apnea is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).

2.  Since the unappealed August 2003 decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for sleep apnea as secondary to sinusitis and septal deviation has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for sleep apnea is warranted.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  The criteria for an evaluation in excess of 30 percent disabling for sinusitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6511 (2011).

5.  The criteria for referral of the Veteran's sinusitis disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen the previously denied claim of entitlement to service connection for sleep apnea, the Board has reopened and granted the Veteran's claim for service connection, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for an evaluation in excess of 30 percent disabling for sinusitis, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

The Board finds that VCAA letters dated June 2008 and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letters informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.  With regard to the timeliness of the latter notice, the Board notes that the Veteran's claim was readjudicated by way of a March 2011 Supplemental Statement of the case (SSOC), such that any issue as to the timeliness of the notice is harmless.

The June 2008 and February 2011 notices also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with a VA examination relating to his increased rating claim in November 2008.  The November 2008 VA examination report reflects that the examiner reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's sinusitis disability under the applicable rating criteria.  There is no evidence that the Veteran's sinusitis condition has worsened since this last VA examination.  Based thereon, the Board finds that the VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Application to reopen

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to sinusitis and septal deviation.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an August 2003 RO decision denied the Veteran's claim of entitlement to service connection for sleep apnea on the basis that, among other things, there was no medical evidence of a current sleep apnea condition.  The Veteran did not file a notice of disagreement, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In June 2008, the Veteran filed a request to reopen his claim.

At the time of the August 2003 RO decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated from September 1995 to March 2003, a September 1996 general VA examination, and a July 2003 VA examination relating to a rating claim for the Veteran's service-connected septal deviation.  

Since the final August 2003 RO decision, new evidence associated with the claims file consists of VA treatment records dated from March 2003 to March 2011, May 2010 and March 2011 private medical opinions from Dr. J.H., records from the Social Security Administration, several articles relating to sleep apnea submitted by the Veteran in May 2011, and a January 2009 VA examination relating to the Veteran's claim.  

The newly associated VA treatment records reflect that the Veteran received a new CPAP machine in September 2007, a sleep study was performed in October 2007 which report reflects diagnosed sleep apnea, and that he has since been followed for diagnosed sleep apnea at the VA medical center.  See, e.g., VA Treatment Records, January 2011, September 2010, April 2008; see also December 2006, July 2006.  The May 2010 statement from Dr. J.H. reflects that he opined that the Veteran's sleep apnea is aggravated by his sinusitis and allergies.  The March 2011 statement from Dr. J.H. reflects that he opined that the Veteran's sleep apnea is aggravated by his septal deviation.  The January 2009 VA examination report reflects that the examiner opined that while sinusitis or septal deviation can aggravate sleep apnea, it is less likely as not that either caused the Veteran's sleep apnea.  The Board also acknowledges newly submitted VA treatment records (as part of the SSA records) dated from February 1996 to October 1997 that include records of the February 1996 sleep study (Poly-8 screen) and an April 1996 sleep study (polysonogram).

The Board finds that the newly submitted VA treatment records reflecting currently diagnosed sleep apnea, the May 2010 and March 2011 opinions from Dr. J.H., as well as the recent January 2009 VA examination report constitute new and material evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

Service Connection

The Board must now address whether the Veteran is entitled to service connection for sleep apnea as secondary to sinusitis and septal deviation on the merits of the claim.

The Veteran's service treatment records are silent as to any sleep apnea disorder.
He claims that he has sleep apnea that is caused or aggravated by his service-connected septal deviation and sinusitis as secondary to his septal deviation.  

Post-service, October 1995 VA treatment records reflect diagnosed rule-out sleep apnea and a history of sleep apnea.  A December 1995 VA treatment record reflects that the Veteran complained of troublesome snoring and chronic nasal congestion, and that an uvulopalatoplasty was performed.  February 1996 and April 1996 VA treatment records reflect that sleep studies were performed and diagnoses of obstructive sleep apnea were recorded.

More recently, the Veteran was provided with a VA examination relating to his claim in January 2009.  The January 2009 VA examination report reflects that the examiner noted the Veteran's history of snoring and feeling lethargic, that a sleep study showed sleep apnea, that he was given a CPAP machine for treatment, and that the most recent sleep study performed in 2007 showed diagnosed moderate obstructive sleep apnea.  The examiner also noted the Veteran's history of surgery to treat his nasal septum in 1979, as well as his uvulopalatoplasty (in 1997).  A history of orthopnea, paroxysmal nocturnal dyspnea, shortness of breath on moderate exertion, daytime hypersomnolence, snoring, and sleep disruption were also noted.  Physical examination revealed that the Veteran's right nostril was 40 percent obstructed, and that his nasal septum was deviated to the right.  The examiner recorded a diagnosis of moderate obstructive sleep apnea.  The examiner opined that sinusitis and septal deviation can worsen or aggravate sleep apnea, but that it is less likely as not that they caused the Veteran's sleep apnea.  The examiner explained that obstructive sleep apnea occurs when the muscles of the back of the throat relax, causing the airway to narrow and possibly close and leading to the momentary cessation of breathing.

As noted above, the Veteran recently submitted a May 2010 statement from Dr. J.H., an ear, nose, and throat specialist, who has apparently followed the Veteran for his diagnosed sleep apnea for some time, in which Dr. J.H. opined that the Veteran's sleep apnea is aggravated by his sinusitis and allergies.  More recently, the Veteran submitted a March 2011 statement from Dr. J.H. in which he opined that the Veteran's sleep apnea is aggravated by his septal deviation and allergic rhinitis.  Dr. J.H. explained that in the case of obstructive sleep apnea, the Veteran's nasal conditions were "definitely" an aggravating factor.  

In light of the above medical opinions of record, the Board finds that the preponderance of the competent, credible evidence of record is in favor of granting the Veteran's claim.  As shown above, the two May 2010 and March 2011 private medical opinions of Dr. J.H., an ENT specialist, provide that the Veteran's sleep apnea is aggravated by his sinusitis and septal deviation.  The Board notes that there is no medical opinion of record that contradicts the opinions of Dr. J.H.  Rather, the January 2009 VA examiner similarly opined that sinusitis and septal deviation may aggravate or worsen the Veteran's obstructive sleep apnea.  

The Board acknowledges that no baseline level of severity was provided in either of Dr. J.H.'s May 2010 or March 2011 opinions, nor the January 2009 VA examiner's report.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  At the same time, the Board finds that the preponderance of the evidence clearly shows that the Veteran's sleep apnea is aggravated by his sinusitis and septal deviation.  Therefore, the Board finds that service connection must be granted so as to avoid any unnecessary delay in the adjudication of the Veteran's claim.

In sum, the Board concludes that the preponderance of the most probative evidence of record is in favor of granting the Veteran's claim for service connection for sleep apnea.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2011).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is currently assigned a 30 percent disability rating under Diagnostic Code 6511, effective June 12, 2008.  See 38 C.F.R. § 4.97 (2011).  The Veteran seeks a higher rating.

The General Rating Formula for Sinusitis (diagnostic codes 6510 through 6514) provides disability rating criteria as follows:

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

38 C.F.R. § 4.97 (2011).

In the instant case, the Veteran was provided with a VA examination for his sinus condition in November 2008.  The report reflects that the examiner noted the Veteran's subjective complaints of purulent discharge periodically, and the examiner noted that the Veteran used saline nasal irrigations and periodically used antibiotics for treatment.  The examiner noted a history of allergy problems with certain foods and environmental substances that the examiner opined was clearly suggestive of an underlying allergy problem.  The examiner noted that the Veteran used a steroid nasal spray to treat his allergies, as well as a Combivent inhaler.  Also, the examiner noted that the Veteran used pseudoephedrine for his nasal symptoms as well as occasional Benadryl.  The examiner noted that the Veteran had a history of chronic, recurring episodes of sinusitis requiring antibiotic treatment, with flare-ups four to five times a year that are incapacitating, lasting two to five days.  The examiner noted that the Veteran's sinusitis had a moderate impact on his occupational functioning, and that a flare-up might keep him from working for several days.  Examination revealed no nasal polyps, there was inflammation in both nasal passageways with crusting, the nasal septum was somewhat deviated to the right, and there was partial occlusion of the right nasal passageway.  Tenderness in the maxillary sinuses was shown.  No tissue loss, scarring, or deformity of the nose was noted.  Suggestion of underlying chronic sinus infection in the maxillary and ethmoid sinuses was noted.  No purulent discharge was visible.  CT scans were reviewed.  A diagnosis of chronic sinusitis and underlying allergies was recorded.

The remaining medical evidence of record reflects that the Veteran reported sinus-related symptoms to VA clinicians in March 2007, August 2007, June 2008, October 2008, April 2009, July 2009, December 2009, June 2010 (twice), and January 2011.  These records reflect that the Veteran complained of frontal pressure, headaches, and green mucous discharge, that he was diagnosed with chronic sinusitis, acute sinusitis, and acute exacerbation of sinusitis, and that he was prescribed antibiotics twice in 2007, twice in 2008, and twice in 2009, but not in 2010 or 2011.   None of these records reflect that the Veteran was ever prescribed bed rest by a physician.

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting a higher, 50 percent rating for the Veteran's sinusitis.  The evidence of record does not indicate that the Veteran has undergone radical sinus surgery with chronic osteomyelitis, and the medical evidence of record does not reflect that the Veteran has experienced "near-constant" sinusitis.  Rather, as noted above, the medical evidence of record clearly shows that the Veteran was only treated for complaints of sinusitis in March 2007, August 2007, June 2008, October 2008, April 2009, July 2009, December 2009, June 2010 (twice), and January 2011.  

The Board acknowledges the statements made by the Veteran in support of his claim for an increase, particularly those that may be interpreted as asserting that he experiences near-constant symptomatology.  While the Board acknowledges that the Veteran, as a lay person, is competent to report symptoms of, for example, headaches and purulent discharge, and that a layperson is able to recount when he or she was prescribed antibiotics for treatment, the Board ultimately places more probative weight on the medical evidence of record discussed herein with regard to the severity and frequency of the Veteran's symptoms.  In that regard, the Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Moreover, the Board notes that there are inconsistencies in the Veteran's reported frequency of symptomatology as compared to the medical evidence of record.  In that regard, the Board notes that the Veteran reported to a VA clinician in June 2008 and to the November 2008 VA examiner that he experienced flare-ups four to five times per year, whereas the medical evidence shows that he only sought treatment three times (total) in 2007 and 2008.  He reported at the May 2011 Board hearing that he was prescribed antibiotics eight to nine times per year, whereas, as shown above, the medical evidence of record (dated through March 2011) reflects that he was prescribed antibiotics only about twice per year in 2007, 2008, and 2009 (albeit sometimes for six weeks at a time).  See Transcript at 11.  He later testified at the same hearing that he was prescribed antibiotics five to six times a year, thereby contradicting his statement made only a few minutes earlier.  See Transcript at 16.  The Board adds that this is not a situation in which the Veteran is indirectly asserting that his symptoms have worsened since the last VA examination or subsequent to the most recent VA treatment records associated with the claims file, and in that regard, the Board notes that all of the Veteran's VA treatment records dated through March 2011 are in the claims file.

With regard to the one-year period prior to the filing of the Veteran's claim for an increase on June 12, 2008, as noted above, the Veteran's sinusitis is currently rated as 10 percent disabling for this period.  In that regard, the Board notes that the RO assigned the higher, 30 percent rating effective June 12, 2008 apparently based on the fact that the November 2008 VA examiner noted in his report that the Veteran experienced four to five incapacitating flare ups per year lasting two to five days.  The Board notes that a 30 percent disability rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes.  As shown above, however, the medical evidence of record shows that the Veteran was only treated for sinusitis in March 2007, August 2007, June 2008, including with antibiotics, but none of these records reflect that these constituted incapacitating episodes, and these three records do not show more than six non-incapacitating episodes.  The Board notes, again, that the Board finds these medical records to be more probative than the Veteran's lay history of the frequency and severity of his symptomatology due to the inconsistencies in the Veteran's reported symptomatology noted above.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a sinusitis disability rating in excess of 30 percent.  The benefit of the doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  See Hart, 21 Vet. App. at 510.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for chronic sinusitis, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 30 percent evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Rice Consideration 

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised. 


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for sleep apnea as secondary to sinusitis and septal deviation has been received; the claim is reopened.

Service connection for sleep apnea is granted.

Entitlement to an increased disability rating for service-connected chronic sinusitis, currently evaluated 30 percent disabling, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


